DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101503727) 08-2009 Machine Translation.
Regarding Claims 1 and 6: Zhang discloses taking fresh mussels, and crushing the mussels adding water and then boiling the mixture [abstract; pg. 2].  Zhang discloses filtering and collecting a precipitate and drying it [pg. 2].  Zhang discloses taking the dried precipitate and adding water heated to 40-60°C and treating with enzymes [pg. 2].  Zhang discloses centrifuging and removing the solids fraction and drying the solids fraction [pg. 2]
Regarding Claim 2:  Zhang discloses as in claim 1.  Zhang does not disclose repeating steps d and e one or more times. However,  it would have been obvious to one of ordinary skill in the art to retreat the protein to further hydrolyze the protein based on the desire of one of ordinary skill in the art.
Regarding Claim 3:  Zhang discloses as discussed above in claim 1.  Zhang discloses a pH maintenance step but not necessarily a pH adjustment step, therefore Zhang is synonymous with the claim.
Regarding Claim 4:  Zhang discloses as discussed above in claim 1.  Zhang discloses the temperatures in the first heated water step at boiling (100°C/212°F) and then at 40-60°C (104°F to 140°F) [pg. 2].
Regarding the heating in step (d), it would have been obvious to modify the temperature since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Regarding Claim 5:  Zhang discloses as discussed above in claim 1.  Zhang discloses heating for 15-20 minutes and heating for 11 to 12 hours.  Zhang does not disclose wherein said period of time in steps (b) and (d) is between 1 to 3 hours.
However, it would have been obvious to modify the time for treating the protein in order achieve the desired level of hydrolysis and since it has been held that the provision of adjustability, where needed, involves only routine skill in the art, In re Stevens, 101 USPQ 284 (CCPA 1954).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101503727) 08-2009 Machine Translation as applied to claim 1 above and in further view of Sathivel (US 2009/0238930).
Regarding Claim 7:  Zhang discloses as discussed above in claim 1.  Zhang does not disclose that the meat is processed by grinding.
Sathivel discloses a method making protein where the fish product is chopped, finely ground, minced, milled, grated, and crushed or otherwise comminuted [0078].  Sathivel discloses mixing with water and heating  [0099].  Sathivel discloses Sathviel disclose centrifuging the suspension resulting in three phases [0099].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of  Zhang to include grinding as a way of processing the mussel meat in order to provide more exposed surface area of the meat which allows for more effective hydrolysis by the enzymes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (CN 101503727) 08-2009 Machine Translation as applied to claim 1 above and in further view of Degn et al. (WO 2009/109602) and Uchida et al. (US 4,963, 370).
Regarding Claim 8:  Zhang discloses as discussed above in claim 1.  Zhang does not disclose that the protein particles have an average size of about 1mm or less.
Degen discloses and differentiates coarsely ground ham having a particle size of several mm up to 1 cm and then finely ground meat [pg. 26, lines 20-30]
Uchida discloses finely grinding meat to 50 µm or less [Ex. 1].
At the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to modify the method of  Zhang to include finely ground meat at 50 um or less as in Degn and Uchida in order to provide more exposed surface area of the meat which allows for more effective hydrolysis by the enzymes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FELICIA C TURNER whose telephone number is (571)270-3733. The examiner can normally be reached Mon-Fri 8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Felicia C Turner/            Primary Examiner, Art Unit 1793